Citation Nr: 1231890	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-39 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for malaria, and/or residuals thereof.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to Janaury1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for hypertension, to include as secondary to service-connected PTSD, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his current bilateral hearing loss is of service origin.  

2.  Resolving reasonable doubt in favor of the Veteran, his current tinnitus is of service origin.  

3.  Resolving reasonable doubt in favor of the Veteran, malaria is of service origin
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.

3.  Malaria was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran's service treatment records are unavailable through no fault of his own.  Hence, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

Hearing Loss and Tinnitus

Chronic diseases, such as sensorineural hearing loss, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the Veteran's available records reveals that he was assigned to the 3849 Quartermaster Co., 3rd Battalion, while in Burma, India.  The Veteran has reported and testified as to having been exposed to artillery and machine gun fire while stationed in Burma.  The Veteran states that his job was to retrieve dropped ammunition, food, and supplies, usually under enemy fire along with U.S Infantry firing artillery at the enemy.  

In support of his claim, the Veteran submitted the results of an August 2007 private audiogram which revealed pure tone thresholds, in decibels, of 35, 40, 60, 75, and 70 in the right ear, and 25, 35, 70, 80, and 80 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry testing revealed speech recognition ability of 68 percent in the right ear and 80 percent in the left ear. 

The examiner noted the Veteran's military noise history and stated that the Veteran reported that his hearing started to decrease at that time.  There was no post ear pathology and no familial history of hearing loss noted.  The Veteran was noted to have been a fireman most of his life after service.  He reported having one episode of vertigo 30 years ago.  The Veteran noted having occasional ringing in his ears.  The examiner diagnosed the Veteran as having moderate to severe high frequency hearing loss in each ear.  He indicated that the history and slope of the hearing loss suggested that the hearing loss could have initiated in the military service.  

The Veteran was afforded a VA examination in December 2009.  The Veteran noted decreased hearing since 1965 and related his hearing loss to bombs in service.  He was noted to have been exposed to bombs and other explosions without ear protection.  He was also reported to have been a firefighter for over 25 years.  He denied any recreational noise exposure.  The Veteran indicated that he did not have tinnitus.  

Testing revealed pure tone thresholds, in decibels, of 25, 35, 50, 65, and 70 in the right ear, and 30, 35, 70, 80, and 85 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry testing revealed speech recognition ability of 68 percent in the right ear and 64 percent in the left ear.  

The examiner rendered diagnoses of mild to moderately severe sloping sensorineural hearing loss in the right ear and mild to severe sloping sensorineural hearing loss in the left ear.  The examiner stated that since the Veteran had not reported hearing problems to the VA before this time and since he had significant noise exposure for 25 years without ear protection, his present hearing loss was less likely than not (less than 50/50 probability) caused by military noise exposure.  

At his June 2012 hearing, the Veteran testified as to the noise exposure he encountered in service.  He reported having been in an environment where he was exposed to enemy fire on a daily basis for 16 months.  He stated that his hearing problems and the problems with ringing in his ears started at that time.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for bilateral hearing loss and tinnitus, it cannot be stated that the preponderance of the evidence is against the claim. 

Although the VA examiner found that it was less likely than not that the Veteran's hearing loss was related to his period of service, he did note the Veteran's inservice noise exposure.  The August 2007 private audiologist indicated that the history and slope of the hearing loss suggested that the hearing loss could have initiated in the military service.  The opinions rendered by each examiner are each supported by rationale.  In this case, they are at least in equipoise.

Given the Veteran's current hearing loss; his inservice military occupational specialty; his inservice noise exposure; and the opinions of record concerning his hearing loss, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss.

With regard to his claim for tinnitus, the Board again notes the Veteran's military occupational specialty and his inservice noise exposure.  Moreover, the Board finds the Veteran's testimony credible as to the onset of his tinnitus in close relationship to his period of service.  Given the foregoing, the Board finds that the evidence that the Veteran's tinnitus is related to his period of service is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for tinnitus is also warranted.  38 U.S.C.A. § 5107, 38 C.F.R. §3.102.

Malaria

As noted above, the Veteran's service treatment records are missing through no fault of his own.  The Veteran maintains that he was treated for malaria while stationed in India.  Attempts to obtain hospitalization records in conjunction with his stay have also been unfruitful.  

In support of his claim, the Veteran submitted several statements from widows of spouses who had served with the Veteran.  "B. B." indicated that she had been told by her husband, who served with the Veteran for fifteen months, that the Veteran was so sick with malaria while in the service that he was hospitalized.  She noted that he had told her that he and his friends were worried that the Veteran was not going to recover.  G. L. stated that her husband and the Veteran served together.  She indicated that her husband told her that the Veteran had a serious case of malaria while serving in India.  

At his June 2012 hearing, the Veteran testified that he was hospitalized at a British Hospital for 10 days while in India.  He noted that since his time in the service he had had episodes of fever, chills, nausea, and fatigue.  

As noted above, for a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  While the evidence does not overwhelmingly support the grant of service connection for malaria, it cannot be stated that the preponderance of the evidence is against the claim. 

The Veteran has continuously reported and testified as to having had malaria while in service.  He has also submitted several statements in support of his claim that he had malaria in service from the widows of other soldiers who served with the Veteran in India and who were told of the Veteran's serious malaria problems in service.  The Board finds the statements from the Veteran and the widows to be credible.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection is warranted for malaria.  In this regard, it is important to note that the nature and extent of this disability, at his time, is not before the Board.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on these claims, further assistance is not required to substantiate that element of the claim.

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for malaria is granted.  


REMAND

As it relates to the claim of service connection for hypertension, the Board notes that the Veteran has indicated that it is his belief that his current hypertension is caused and/or aggravated by his service-connected PTSD.  In support of his claim, the Veteran submitted a March 2010 letter from his private physician, D. M., M.D., indicating that the Veteran's long term emotional stress of PTSD and anxiety were as likely as not to have contributed to his long-standing hypertension.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2011.  Following examination, the examiner indicated that it was less likely than not that the Veteran's hypertension was proximately due to or the result of his service-connected condition.  He noted that the onset, severity, and pattern of blood pressure readings/symptoms did not correlate to the PTSD onset, severity, and pattern.  

The examiner did not address the question of whether the Veteran's hypertension was aggravated by his service-connected PTSD.  The Board observes that while the examiner stated that the Veteran's service-connected PTSD did not cause his hypertension, he did not address the issue of aggravation by the service-connected PTSD.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, in December 2011, the Veteran submitted written authorizations to obtain treatment records from two private physicians.  To date, it does not appear that attempts have been made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  If the current authorizations are deemed insufficient, obtain new authorizations and obtain treatment records of the Veteran from Dr. Paul Morris, Tennessee Cardiovascular Center, 41 W. College, St., Ste. 1100, Florence, AL 35630, and Dr. Danny Martin, Internal Medicine Clinic, 204 Ana Drive, Florence, AL 35630, and associate the treatment records with the claims folder.  

2.  If available, return the claims folder to the VA examiner who conducted the December 2011 VA examination.  Following a complete review of the claims folder, to include any new information added as a result of any additional records obtained in conjunction with the above request, the examiner is requested to indicate whether his previous opinion would change with regard to the etiology of any claimed hypertension.  The examiner is to specifically indicate whether it is at least as likely as not (50 percent probability or greater) that any current hypertension is related to the Veteran's period of active service?  If not, is it at least as likely as not that any service-connected disorder, to include his service-connected PTSD, caused or aggravated (permanently worsened) any current hypertension?  The examiner should provide rationales for these opinions. 

If the December 2011 VA examiner is not available, the claims folder should be reviewed by another VA examiner who should indicate whether an additional VA examination is necessary.  Whether deemed necessary or not, the examiner should provide detailed answers and supporting rationale for the above questions. 

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


